DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1, 3 – 10, 12, and 13 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 01/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are 

Response to Arguments

Applicant’s arguments, see page 7, first paragraph, filed 03/05/2021, with respect to claims 10 and 11 have been fully considered and are persuasive.  The rejection of claims 10 and 11 has been withdrawn. 

Allowable Subject Matter

Claims 1, 3 – 10, 12, and 13 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 03/05/2021)

With respect to claim 1 the prior art discloses An image sensor comprising pixels, each pixel comprising a photodetector and a circuit for reading out the quantity of charges collected by the photodetector at the end of a phase of charge collection by the photodetector, the image sensor further comprising, for at least one of the pixels, a detection circuit capable, at least at each of two different times during said phase, of detecting whether the quantity of charges collected at said time by the photodetector of 

However, the prior art does not teach or fairly suggest the image sensor further comprising a third transistor coupling the second node to a source of a first reference potential, wherein the detection circuit is capable, for each of said times, of making the second transistor and the third transistor conductive in the case where the quantity of charges collected at said time exceeds said threshold.

With respect to claim 10 the prior art discloses A method of image acquisition by an image sensor comprising pixels, each pixel comprising a photodetector and a circuit for reading out the quantity of charges collected by the photodetector at the end of a phase of charge collection by the photodetector, the method comprising the following steps, carried out for at least one of the pixels: 
a) detecting, at least at each of two different times during said phase, whether the quantity of charges collected at said time by the photodetector of said pixel exceeds a threshold; 
and b) in the case where the quantity of charges collected at said time by the 

However, the prior art does not teach or fairly suggest wherein, at step a), at each of said times, the second transistor is made at least partially conductive, the first transistor being non-conductive, and wherein, at step b), in the case where the quantity of charges collected at said time exceeds said threshold, the second transistor is made conductive to reset the photodetector.

Dependent claims 3 – 9, 12, and 13 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696